The substitute specification filed on 31 December 2021 has been reviewed, found acceptable and has replaced the original specification.
The substitute specification is replete with grammatical errors too numerous to mention specifically. The specification should be revised carefully. Examples of such errors are:  Page 14, in paragraph [0096], first line therein, note that a --,-- should be inserted after “described” for grammatical clarity. Page 17, in paragraph [00110], third line therein, note that the recitation of “direction. Thereby” should be rewritten as --direction, thereby-- for idiomatic clarity. In general, applicants’ should thoroughly review the specification to address grammatical issues therein, especially issues involving adding appropriate punctuation throughout the specification to better set forth the description.
The disclosure is objected to because of the following informalities found in the substitute specification: Page 3, in paragraph [0010], second & third lines therein, note that the recitations of “address the frequencies” (i.e. second line therein) and “diffusing bounding” (i.e. third line therein), respectively are still vague in meaning and thus appropriate clarification is needed. Page 15, in paragraph [0098], 4th line therein, note that --(Figure 1)-- should reference label “2a” for consistency with the labeling in that drawing figure.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels appearing in the indicated drawings need to be correspondingly described in the specification description of the indicated drawings for clarity and completeness of description: Figs. 3, 10a, “9”; Figs. 7, 8, “3”; Fig. 7 (2a, 4, 5); Figs. 8, 13, 14, “1”; Figs. 9b, 9c .  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the length differences for the elongated aperture, (i.e. claim 26) and the active component (i.e. claim 31), respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description of the length differences for the elongated aperture, a recited in claim 26.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 33, lines 3-9, note that it is unclear how the specific physical structure, as recited herein, pertain to the steps of “etching or laser cutting”, as recited in line 2, especially since it is unclear whether any nexus between the physical structure recited in the body of the claim has been established with the etching or laser cutting steps, and thus appropriate clarification is needed.
In claim 36, similarly it is unclear how the step of etching or laser cutting steps would relate to the multi-layer waveguide structure already established in independent claim 19, from which this claim directly depends, especially in view of the lack of any nexus between the etching or laser cutting steps and the multi-layer waveguide having not been established and thus appropriate clarification is needed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 19, 20, 30 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by either the Uchiumi et al document (cited by applicants’) or Uchimura et al (of record). 
The Uchiumi et al document (i.e. Fig. 3) discloses a multi-layer waveguide comprising: at least three horizontally divided (i.e. stacked) layers (i.e. waveguide lamination parts (101, 102, 103) in Fig. 3) assembled into a multi-layer waveguide, wherein the layers include a top layer (i.e. top-most layer 103), an intermediate layer (i.e. intermediate layer 102) and a bottom layer (i.e. the bottom-most layer 101), wherein in each layer, through going holes (i.e. through holes (23a) of circular shape) extend through the entirety of the respective layers (101, 102, 103) to form a laminated waveguide of rectangular shape (i.e. with respect to claim 30) and wherein in each layer, certain through going holes are offset from through going holes in others of the layers (e.g. note that the through holes (23a) in the top layer (103) are respectively offset from through holes (23a) in the intermediate layer (102) and note that through holes (23a) in the bottom layer (101) are respectively offset from the through going holes (23a) in the intermediate layer (102), as evident from Fig. 3). Since these holes (23a) surround the periphery of the waveguide that define a propagation path of the multi-layer waveguide, then the proximity of these holes necessarily provides for leakage suppression.
Uchimura et al (i.e. FIGS. 3, 4) discloses a multi-layer waveguide comprising: at least three horizontally divided (i.e. stacked) dielectric layers (i.e. 10) assembled into a multi-layer waveguide, wherein the layers include a top layer (i.e. top-most dielectric layer 10), a bottom layer (i.e. the bottom-most dielectric layer 10) and an intermediate layer (i.e. any one or more of the dielectric layers (10) in between the top-most and the bottom-most dielectric layers) and, wherein in each layer, through going holes (i.e. via holes (30) of circular shape, as depicted in related FIG. 2) extend through the entirety of the respective layers to form a laminated .
Applicant's arguments filed 31 December 2021 have been fully considered but they are not persuasive.
Regarding the objections to the drawings, applicants’ contend that it is no longer necessary to add label --3-- to Fig. 9a, especially since such a reference has been removed from the Fig. 9a description (e.g. see amended paragraph [00112]). Additionally, the objected to features associated with claims 26, 30, 31, 33 & 35 need not be depicted, especially since such features would have been obvious to one of ordinary skill in the art. In particular, with regard to the feature in claim 26, such a feature is already depicted in Fig. 5.
In response, the examiner acknowledges applicants’ comments regarding Fig. 9a, as well as the comments regarding claims 26, 30, 31, 33 & 35. Accordingly, the objections to Fig. 9a and claims 30, 33 & 35 have been overcome and thus withdrawn. However, regarding the objection to claim 26, the examiner is unable to ascertain whether the apertures of differing lengths actually are depicted in Fig. 5, especially since the corresponding description of Fig. 5 does not appear to mention such a relevant feature. As for claim31, the presence of an active component associated with the multi-layer waveguide appears to be a relevant physical and structural aspect of the invention and thus depiction thereof would seem necessary.

In response, the examiner notes that the specification still appears to lack any description of differing lengths for the apertures in the different layer. For example, applicants’ assert that Fig. 5 depicts the differing length apertures, but the corresponding specification description of Fig. 5 does not appear to provide any corresponding description of the differing lengths in the different layers to reflect such a circumstance.
Regarding the rejection of the claims under 35 USC 112, paragraph (b), applicants’ contend that appropriate amendments to the claims have been made that address the issues of indefiniteness raised by the examiner.
In response, the examiner acknowledges that the majority of the issues of indefiniteness raised under 35 USC 112, paragraph (b) have been satisfactorily addressed by applicants’ amendments to the claims, with the exception of the indefiniteness issues raised with respect to claims 33 & 36. Accordingly, applicants’ are required to specifically address the issues with respect to claims 33 & 36 in the next response.
Regarding the rejections based on the prior of record, applicants’ generally contend that each reference in the prior art of record specifically lack through going holes that extend through the entirety of each layer and where the through going holes in any one layer are offset from through going holes in adjacent layers. In particular, applicants’ contend that none of the Hayata, Uchimura et al and LaRosa references teach or suggest that through going holes in a particular layer are offset from through holes in adjacent layers.
In response, the examiner acknowledges that in light of the amendments to the claims and in light of the corresponding comments regarding the applied prior art, such are persuasive to withdraw the prior art 
Furthermore, note that a new ground of rejection, based on the Uchiumi et al document (i.e. cited by applicants’) has been made that anticipates certain claims, as set forth above. The comments offered by the examiner with regards to Uchimura et al, likewise apply to the newly applied Uchiumi et al document. 
Claims 33-36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Claims 21-29, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571)272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee